   Case 4:19-cv-00243-Y Document 24 Filed 08/12/20                        Page 1 of 1 PageID 1987


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

ELENA SARA CORONADO             §
                                §
VS.                             §                         ACTION NO. 4:19-CV-243-Y
                                §
ANDREW SAUL,                    §
Commissioner of Social Security §

     ORDER ADOPTING MAGISTRATE JUDGE'S FINDINGS AND CONCLUSIONS

        On July 6, 2020, the United States magistrate judge issued his

proposed findings, conclusions, and recommendation in the above-styled

and numbered cause. An order issued that same day gave all parties

fourteen days thereafter to serve and file with the Court written

objections to the proposed findings, conclusions, and recommendation

of the magistrate judge.                  No written objections have been received

from either party.              See Douglass v. United Servs. Auto. Assoc., 79

F.3d 1415, 1428-29 (5th Cir. 1996). As a result, in accordance with

28 U.S.C. § 636(b)(1), de novo review is not required. Nevertheless,

the Court has reviewed the magistrate judge's findings, conclusions,

and recommendation for plain error and has found none.

        Thus, after consideration of this matter, the Court concludes

that the findings and conclusions of the magistrate judge should be

and are hereby ADOPTED as the findings and conclusions of this Court.

It is, therefore, ORDERED that the commissioner's decision is

AFFIRMED.

        SIGNED August 12, 2020.
                                                          ____________________________
                                                          TERRY R. MEANS
                                                          UNITED STATES DISTRICT JUDGE


ORDER ADOPTING MAGISTRATE JUDGE'S FINDINGS AND CONCLUSIONS -- Page Solo
TRM/chr
